Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sakai (US 20180187681) teaches closed loop feedback control and diagnostics system for a transport climate control system that is powered by a high voltage three-phase AC power source, the closed loop feedback control and diagnostics system comprising; a plurality of compressor current sensors configured to monitor current drawn by an electrically powered compressor of the transport climate control system, wherein each of the plurality of compressor current sensors is configured to monitor current drawn by a single phase of the electrically powered compressor (see Fig 1, sensors 57 measuring current for compressor 11).
However, none of the reference of record suggest or render obvious the limitation of a plurality of source current sensors configured to monitor current received from the high voltage three-phase AC power source, wherein each of the plurality of source current sensors is configured to monitor current directed from a single phase of the high voltage three-phase AC power source, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/10/2022